Title: From Thomas Jefferson to Tench Coxe, 27 March 1807
From: Jefferson, Thomas
To: Coxe, Tench


                        
                            Sir
                            
                            Washington Mar. 27. 07.
                        
                        I recieved on the 24th. of January a communication, which from an endorsement in your hand I knew to have
                            come from you. others had been recieved at different periods before, which candor obliges me frankly to say had not been
                            answered, because some of the earliest of them had been of a character with which I thought it my duty to be dissatisfied.
                            observing however that you have continued to turn your attention assiduously to the public interests, and to communicate
                            to the government your ideas, which have often been useful, I expunge from my mind the umbrage which had been taken, and
                            wish it no more to be recollected or explained on either side.
                        Your idea of providing as many arms as we have fighting men, is undoubtedly a sound one. it’s execution
                            however depends on the legislature, composed indeed of gentlemen of the best intentions, but, like all others collected in
                            mass, requiring considerable time to recieve impressions, however useful, if new. time & reflection will not fail in the
                            end to bring them to whatever is right. the session before the last I proposed to them the classification of the militia,
                            so that those in the prime of life only, & unburthened with families, should ever be called into distant service: and
                            that every man should recieve a stand of arms the first year he entered the militia. this would have required 40,000.
                            stands a year, and in a few years, would have armed the whole, besides the stock in the public arsenals which is a good
                            one. converts to the measure are daily coming over; and it will prevail in time. the same thing will happen as to the
                            employing the surplus of our revenues to roads, rivers, canals, education. the proposition for building lock-docks for the
                            preservation of our navy has local rivalries to contend against. till these can be overruled or compromised the measure
                            can never be adopted. yet there ought never to be another ship built until we can provide some method of preserving them
                            through the long intervals of peace which I hope are to be the lot of our country. I understand that employing private as
                            well as the public manufactories we can make about 40,000. stand of arms a year: but they come so much dearer than the
                            imported of equal quality, that we shall import also. from the beginning of my administration I have discouraged the
                            laying in stores of powder, but have recommended great stores of sulphur & saltpetre.   I confess however I do not
                            apprehend that the dislike which I know the European governments have to our form, will combine them in any serious
                            attempts against it. they have too many jealousies of one another, to engage in distant wars for a matter of opinion only.
                            I verily believe that it will ever be in our power to keep so even a stand between England & France, as to inspire a
                            wish in neither to throw us into the scale of his adversary. but if we can do this for a dozen year only, we shall have
                            little to fear from them. Accept my salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    